       Case 1:14-cv-06512-KPF Document 246 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARROWHEAD CAPITAL FINANCE,
LTD.,

                          Plaintiff,

                   -v.-
                                                    14 Civ. 6512 (KPF)
SEVEN ARTS ENTERTAINMENT, INC.,
and SEVEN ARTS FILMED                                     ORDER
ENTERTAINMENT LOUISIANA LLC,

                          Defendants,

PICTURE PRO LLC,

                          Intervenor.


KATHERINE POLK FAILLA, District Judge:

      On January 7, 2021, the Court issued an Order to Show Cause why

Intervenor Picture Pro LLC’s motion to quash a subpoena issued by this Court

should not be denied due to counsel’s failure to properly appear in this matter.

(Dkt. #242). On January 14, 2021, counsel for Picture Pro LLC, Philip

Stillman, filed his response to the Order to Show Cause. (Dkt. #244). Mr.

Stillman’s request for additional time to complete his pro hac vice application is

hereby GRANTED. Accordingly, Mr. Stillman is ORDERED to fulfill the

requirements to appear in this action on or before January 28, 2021.

      SO ORDERED.

Dated: January 15, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
